REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claim 10, 12-14, 16-20, and 24-32 are currently pending. Claims 10, 14, and 24-27 are currently amended. Claim 15 was previously withdrawn. Claims 1-9, 11, and 21-23 were previously cancelled. Claims 28-32 are newly added. No new subject matter is added.
Election/Restrictions
3.	Claim 10 is allowable. Claim 15, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group III Species A and B, as set forth in the Office action mailed on 12/02/2021, is hereby withdrawn and claim 15 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Claims
4.	Claims 10, 12-20, and 24-32 are allowed.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: 
Claim 10 is allowable for reciting, inter alia, “an electrical insulation layer position around the inner sleeve and the cannula; a removable sheath positioned over the electrical insulation layer and the sheath comprising a second electrode”.
Nardella (US 5335668 A), as newly interpreted, teaches a system (impedance measuring system (10)) comprising- a cannula (inner cannula (16)) having a distal tip (see Figure 1); an inner sleeve (outer cannula (14)) that is positioned around the cannula (outer cannula (14) positioned around inner cannular (16), see Figure 1), where the cannula comprise a first electrode (probe (12) comprises multiple electrodes (20A-C) which one can be understood as the first electrode); a removable sheath (probe (12) that covers inner cannula (14)) comprising a second electrode (electrodes (20A-C)); and an impedance sensing system (comparator element (42) and evaluation element (44)) electrically coupled to the first electrode (comparator (42) and evaluation element (44) are coupled to electrodes (20A-C) on sheath (12), see Figure 2) and also electrically coupled to the second electrodes (electrodes (20A-C) are in electrical communication with comparator (42), see Col. 3 lines 7-14); wherein the first and second electrodes and the impedance sensing system are operable to measure impedance of tissue adjacent to the distal tip of the cannula (The electrodes (20A-C) can be placed anywhere along the probe (12), but are preferably disposed in close proximity to the cutting tip (18) or distal end of the device, see Col. 3 lines 50-59) system (impedance measuring system (10)) comprising- a cannula (inner cannula (14)) having a distal tip (see Figure 1). However, Nardella fails to teach a metallic inner sleeve in electrical communication with the cannula, where the inner sleeve and the cannula comprise a first electrode; an electrical insulation layer positioned around the inner sleeve and the cannula; the removable sheath positioned over the electrical insulation layer, wherein the electrical insulation layer electrically insulates the first electrode from the second electrode; and the impedance sensing system is electrically coupled to the first electrodes via the inner sleeve.
Devices like Gelbart et al. (US 20090192441 A1) teaches a liposuction cannula (1) comprising a first electrode (7) integral to the metallic cannula (1); the metallic electrode (7) being insulation from metallic cannula (1) via a thin insulating layer (10) (see Figure 2). While Gelbart could be combined with Nardella to disclose the metallic cannula and insulation layer, the insulation layer of Gelbart only partially covers the cannula (1). Also, Gelbart would still fail to teach the deficiencies of an inner sleeve and cannula comprise a first electrode because Gelbart only teaches a singular cannula (1) and not an additional metallic inner sleeve layer. The combination of limitations would still not be met by Nardella in view of Gelbart. There is no prior art that would read on the limitations of the claims. Therefore the combination of limitations would be considered allowable. Claims 12-20 and 24-32 are allowable for depending from claim 1. 
Stoianovici et al. (US 6337994 B1) teaches a system (see Figure 6) comprising: a cannula (metallic inner stylet (14)) having a distal tip (see Figure 6) ; an electrical insulation layer (non-conductive material (20)) positioned around the cannula (positioned around the stylet (14), see Figure 6); a removable sheath (outer sleeve (12)) (stylet (14) is removable from outer sleeve (12), see Col. 3 lines 29-37) positioned over the electrical insulation layer (positioned over the non-conductive layer (20), see Figure 6), the sheath comprising a second electrode (sleeve (12) are constricted of electrically conductive material, see Col.3 lines 24-25) positioned adjacent a distal end of the sheath (the entire outer sleeve (12) is conductive making the second electrode adjacent to a distal end of sleeve (12)), wherein the electrical insulation layer electrically insulates the first electrode from the second electrode (non-conductive material (20) is disposed between the inner stylet (14) and the outer sleeve or barrel (12) so as to electrically isolate the stylet and the barrel sleeve, see Col. 3 lines 27-29); and an impedance sensing system (impedance meter (30)) electrically coupled to the first electrode (impedance meter (30) is connected to conductive inner stylet (14), see Col. 3 lines 51-63) ) and also electrically coupled to the second electrodes (impedance meter (30) is connected to conductive outer sleeve (12), see Col. 3 lines 51-63); wherein the first and second electrodes and the impedance sensing system are operable to measure impedance of tissue adjacent to the distal tip of the cannula (see Col. 3 lines 51-67; Col. 4 lines 1-9). However, Stoianovici fails to teach a metallic inner sleeve that is positioned around the cannula and in electrical communication with the cannula, where the inner sleeve and the cannula comprise a first electrode; the electrical insulation layer positioned around the inner sleeve; and the impedance sensing system electrically coupled to the first electrode via the inner sleeve. There is no prior art that reads on the limitations of claim 1. Therefore the combination of limitations is considered allowable. Claims 12-20 and 24-32 are allowable for depending from claim 1. 
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./ (8/18/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        /SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        23 August 2022